Emery, C. J.
The principal issue in the case was whether under R. S., ch. 27, sec. 1, par. VI, the pauper had had "his home” in the town of Stonington for five successive years after the summer of 1896, and before Aug. 1, 1905. The statutory home is made up of presence and intention. He was personally present in Stonington much of that time and as evidence of his intention to make his home there, the defendant town offered testimony that he had *156voluntarily paid poll taxes there each year from 1897 to 1905 both inclusive. This, evidence was objected to upon the ground that it did not appear that the poll taxes were legally assessed. Whether they were assessed is immaterial. The payment of them was what indicated the pauper’s then intention as to his home. The evidence was admissible for that purpose.
The defendant also put in evidence a libel for divorce dated Oct. 17, 1899 signed by the pauper with his own hand in which libel he was described as of Stonington. The presiding Justice instructed the jury that it was for them to say how much weight that evidence had toward proving the pauper’s residence to have been at that time in Stonington. This instruction was sufficiently favorable to the plaintifF.

Exceptions overruled.